DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (03/08/2021) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Acknowledgements

3.	Upon initial entry, claims (1 -20) appear pending on this application, of which (1, 13 and 20) are the three (3) parallel running independent claims on record.

               Information Disclosure Statement

4.	 The Information Disclosure Statement (IDS) that was/were submitted on (03/08/2021 and 03/14/2022) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

6.	The submitted Drawings on date (03/08/2021) has been accepted and considered under the 37 CFR 1.121 (d).

                                                       Claim rejection section

Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1, 13, 20) of instant Application 17/194,938, directed to an Apparatus, system and method of the same, being rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the system Claims (1, 9 and 16) of parent Appl. 15/851,351 – now US 10,944,950 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

Instant Application (17/194,938)
Reference (15/851,351 – now US 10,944,950 B2)
Claim 1. A system comprising: 
     a first driver configured to receive a set of event data; 
     a display driver coupled to the first driver and configured to: 
      receive a set of video data that includes a frame, wherein the set of video data is encoded in a first video format; 
     encode the set of event data into a portion of the frame that is unmodified during a conversion from the first video format to a second video format; 
      and provide the set of video data that includes the set of event data for converting to the second video format.










Claim 13. A method comprising: receiving a set of event data; receiving a set of video data in a first video format; encoding the set of event data in a portion of the set of video data that is unmodified during a conversion from the first video format to a second video format; converting the set of video data that includes the set of event data into the second video format; and providing the set of video data that includes the set of event data in the second video format.










Claim 20. A system comprising: 
a memory; a functional safety driver coupled to the memory and configured to receive a set of automotive event data and to write the set of automotive event data to the memory; 
a display driver coupled to the memory and configured to: receive a set of video data encoded in a first video format; 
read the set of automotive event data from the memory; encode the set of automotive event data into a portion of the set of video data that is unmodified during a conversion from the first video format to a second video format; and 14T78509U S02 
write the set of video data that includes the set of automotive event data in the memory; a display sub-system coupled to the memory and configured to: read the set of video data that includes the set of automotive event data from the memory; 
convert the set of video data that includes the set of automotive event data from the first video format to the second video format; and 
provide the set of video data that includes the set of automotive event data in the second video format; and 
a host processor coupled to the display sub-system and configured to: extract the set of automotive event data from the set of video data; and 
determine whether to take a remedial action based on the set of automotive event data.

Claim 1. A system comprising: 
       a video source configured to produce a video data stream that includes a frame having a reserved portion; 
     a first driver configured to record event data in a system memory in a non-image data format; 
      a display sub-system driver configured to: write the frame of the video data stream to the system memory; and embed the event data within the reserved portion of the frame so that the event data is contained within a first video data format of the frame, while maintaining the non-image data format of the event data, so that the event data is located within a number N>1 most significant bits of respective words of the frame, wherein N is less than a number of bits in ones of the words of the frame, and wherein N is selected to prevent information loss in the event data due in response to a format conversion of the frame from the first video data format to a second video data format; a display sub-system configured to transmit the frame of the video data stream that includes the embedded event data to a host processor; and the host processor configured to extract the event data from the frame to produce an extracted event data in the non-image data format.

Claim 9. A method comprising: receiving video that includes a frame having a reserved portion; accumulating event data in a non-image data format from at least one monitored system; embedding the event data within the reserved portion of the frame so that the event data is contained within a first video data format of the frame, while maintaining the non-image data format of the event data, so that the event data is located within a number N>1 most significant bits of respective words of the frame, wherein N is less than a number of bits in ones of the words of the frame, and wherein N is selected to prevent information loss in the event data in response to a format conversion of the frame from the first video data format to a second video data format; transmitting the frame that includes the embedded event data to a host processor; and extracting the event data from the frame by the host processor to produce an extracted event data in the non-image data format.

Claim 16. A method for transmitting event data within an automobile comprising: accumulating the event data, in a non-image data format, from at least one automotive system within the automobile; acquiring a frame of video from a camera of the automobile; embedding the event data within a reserved portion of the frame of video so that the event data is contained within a first video data format of the frame of video, while maintaining the non-image data format of the event data, so that the event data is located within a number N most significant bits of respective words of the frame of video, 
      wherein N is less than a number of bits in ones of the words of the frame of video, 
      and wherein N is selected to prevent information loss in the event data due to a format conversion of the frame of video from the first video data format to a second video data format; 
        converting the frame of video that includes the event data from the first video format to the second video format; 
     transmitting the frame of video that includes the embedded event data and is in the second video format to a host processor; and 
     extracting the event data from the frame of video by the host processor to produce an extracted event data in the non-image data format.


          35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Tsubooka; et al. (US 2009/0096600; hereafter “Tsubooka”) in view of Hoftberg; et al. US 8,046,313 B2 (hereafter “Hoftberg”).

Claim 20. Tsubooka discloses the basics of the invention substantially as claimed - A system comprising: (e.g. a displayable vehicular safety system (Figs. 1-2), comprising a plurality of accessory and camera sensors (13a -13c) types, able to control and signaling the car’s performance and realtime operations, as shown in at least Fig. 1). 
Tsubooka specifically teaches - a memory; (e.g. memory (5), Fig. 1); a functional safety driver (e.g. see safety module (13), Fig. 1) coupled to the memory and (e.g. see memory (5), Fig. 1) configured to receive a set of automotive event data and to write the set of automotive event data to the memory; (e.g. see connectivity bw. modules (11, 12, 13, 14 and 15), Fig. 1; where the collected data is similarly processed, analyzed (11 -15), and combined (6a) via channel (21) at LSI processing unit (3) [0009 -0034]);
a display driver coupled to the memory and configured to: (e.g. display module (3, 14) receive a set of video data encoded in a first video format; (e.g. see multiple compress data formats in [Tsubooka; 0058]);
read the set of automotive event data from the memory; (e.g. see image composition and control (6) connected to memory for data exchange; Fig. 1 [Tsubooka]); 
encode the set of automotive event data (e.g. see data compression MPEG [0058]) into a portion of the set of video data that is unmodified during a conversion from the first video format to a second video format; (e.g. data composition via image data combination received from memory block (5); [Tsubooka 0058]); 
and 14T78509U S02write the set of video data that includes the set of automotive event data in the memory; (e.g. see read/write in memory block (5), Fig. 1; in at least [0049]);
a display sub-system coupled to the memory and configured to: read the set of video data that includes the set of automotive event data from the memory; (e.g. see connection bw. display (3), display CPU (14) and memory (5), Fig. 1; [0049]);
convert the set of video data that includes the set of automotive event data from the first video format to the second video format; and (e.g. see also image portions/pieces processed and converted in displayable format; [0009; 0014]);
provide the set of video data that includes the set of automotive event data in the second video format; and (e.g. see image conversion and composition; [0014]);
a host processor coupled to the display sub-system and configured to: extract the set of automotive event data from the set of video data; (e.g. see host processor LSI; [0014]);
and determine whether to take a remedial action based on the set of automotive event data; (e.g. see output of the safety microcomputer 13a able to trigger/signaling safety information, etc; [Tsubooka; 0053]). 
It is note however that Tsubooka very briefly discloses the use of the MPEG codec, with no further details associated in the composition process as claimed.
For the solely purpose of additional clarification and in a similar filed of endeavor, Hoffberg discloses - a control system of the same using codec algorithms [Cols. 13 -14 and 29 -30], including luma/color conversion and DC/AC signal representation formats, and bit-signal manipulation techniques disclosed, such as (MSB/LSB data, for bit-floating point, bit pattern shifting and/or similar); [Hoffberg; 16: 37; 17: 65]), that may be used in vehicular and robot technologies [Hoffberg; 109 -110] able to similarly process, analyze and display sensing information.
	Therefore, it would have been obvious to one skilled in the art before the effective filing
date of the claimed invention, to modify the teachings of Tsubooka with the codec system of Hoffberg in order to provide (e.g. efficient data format and better data optimization; better user experience, also reducing human errors in the process; [Hoffberg; 30: 15].)

Claim 1. Tsubooka/Hoffberg discloses - A system comprising: a first driver configured to receive a set of event data; a display driver coupled to the first driver and configured to: receive a set of video data that includes a frame, wherein the set of video data is encoded in a first video format; encode the set of event data into a portion of the frame that is unmodified during a conversion from the first video format to a second video format; and provide the set of video data that includes the set of event data for converting to the second video format. (Current lists all the same elements as recite in Claim 20 above, and is/are therefore on the same premise. In addition see similar functional construction used in at least Figs (1 -3); [Tsubooka; 0009 -0034])

Claim 2. Tsubooka/Hoffberg discloses - The system of claim 1, wherein: the first video format is an RGB format; the second video format is a YUV format; and the portion of the frame in which the set of event data is encoded is a set of most significant bits of the frame; (e.g. see RGB -YUV conversion and output formatting, by the LSI processor; [Tsubooka; 009]). 

Claim 3. Tsubooka/Hoffberg discloses - The system of claim 1, wherein: the first video format is a YUV format that includes a luma component and a chroma component; the second video format is an RGB format; and the portion of the frame in which the set of event data is encoded is within the luma component; (e.g. the LSI may process/generate displayable combined images either or both RGB/YUV; [Tsubooka; 009-0010; Claims 11-15]) 

Claim 4. Tsubooka/Hoffberg discloses - system of claim 1, wherein: the first video format and the second video format are from a group consisting of YUV 422, YUV 420, and YUV 444; and the portion of the frame in which the set of event data is encoded is within a luma component. Examiner’s note is taking regarding the well-known (used and documented) variations of the YUV (444, 422), way before the invention was made. For additional support see NPL “Image color conversion”; section (9).) 

Claim 5. Tsubooka/Hoffberg discloses - The system of claim 1 further comprising a display sub-system coupled to the display driver and configured to: receive the set of video data that includes the set of event data; convert the set of video data that includes the set of event data to the second video format; and provide the set of video data that includes the set of event data in the second video format. (The same rationale and motivation apply as given to Claim (1 and 20 above.)

Claim 6. Tsubooka/Hoffberg discloses - The system of claim 5 further comprising a host processor coupled to the display sub-system and configured to extract the set of event data from the set of video data in the second video format. (The same rationale and motivation apply as given to Claim (1 and 20 above.)

Claim 7. Tsubooka/Hoffberg discloses - The system of claim 6, wherein the host processor is further configured to: remove the set of event data from the set of video data; and provide the set of video data with the set of event data removed for display; (e.g. see similar image composition provided by the LSI processor; [Tsubooka; 009-0014]). 

Claim 8. Tsubooka/Hoffberg discloses - The system of claim 5 further comprising a display coupled to the display sub-system; (e.g. see similar display construction in at least Fig. 2; [Tsubooka]).

Claim 9. Tsubooka/Hoffberg discloses - The system of claim 8, wherein the display is configured to display the set of video data that includes the set of event data; (e.g. see similar display construction in at least Fig. 2; [Tsubooka]). 

Claim 10. Tsubooka/Hoffberg discloses - The system of claim 1, wherein the display driver is configured to up-sample the set of event data prior to encoding the set of event data into the portion of the frame; (e.g. see similar display construction in at least Fig. 2, including enhanced, sizing, sampling output mages; [Tsubooka]). 
  
Claim 11. Tsubooka/Hoffberg discloses - The system of claim 1 further comprising a memory coupled to the first driver and the display driver, wherein: the first driver is configured to write the set of event data into the memory; and 12T78509U S02 the display driver is configured to: read the set of event data from the memory; and write the set of video data that includes the set of event data to the memory. (The same rationale and motivation apply as given to Claim (1 and 20 above. In addition see Figs. (1 -3) for details; [Tsubooka]).  

Claim 12. Tsubooka/Hoffberg discloses - The system of claim 1, wherein: the frame includes a set of lines that includes a line reserved for the set of event data; and the portion of the frame in which the set of event data is encoded is within the reserved line; (e.g. see also similar display construction in Fig. 2. See also signal lines used in [Tsubooka; 0063]). 

Claim 13. Tsubooka/Hoffberg discloses - A method comprising: receiving a set of event data; receiving a set of video data in a first video format; encoding the set of event data in a portion of the set of video data that is unmodified during a conversion from the first video format to a second video format; converting the set of video data that includes the set of event data into the second video format; and providing the set of video data that includes the set of event data in the second video format. (Current lists all the same elements as recite in Claim 20 above, but in “method form” instead, and is/are therefore on the same premise.) 

Claim 14. Tsubooka/Hoffberg discloses - The method of claim 13, wherein: the first video format is an RGB format; the second video format is a YUV format; and the portion of the set of video data in which the set of event data is encoded is a set of most significant bits; (e.g. see color conversion and representation in both analog and digital forms, where bit-signal manipulation techniques disclosed, as MSB/LSB data, for bit-floating point, bit pattern shifting and/or similar, may be implemented; [Tsubooka; 0075]; and [Hoffberg; 16: 37; 17: 65].) 

Claim 15. Tsubooka/Hoffberg discloses - The method of claim 13, wherein: the first video format is a YUV format that includes a luma component and a chroma component; 13T78509U S02 the second video format is an RGB format; and the portion of the set of video data in which the set of event data is encoded is within the luma component. (The same rationale and motivation apply as given to claim 3 above.)  

Claim 16. Tsubooka/Hoffberg discloses - The method of claim 13, wherein: the first video format and the second video format are from a group consisting of YUV 422, YUV 420, and YUV 444; and the portion of the set of video data in which the set of event data is encoded is within a luma component. (The same rationale and motivation apply as given to claim 4 above.)  

Claim 17. Tsubooka/Hoffberg discloses - The method of claim 13 further comprising upsampling the set of event data prior to the encoding of the set of event data in the portion of the set of video data. (Same rationale and motivation apply as given to claim 10 above.)  

Claim 18. Tsubooka/Hoffberg discloses - The method of claim 13 further comprising extracting the set of event data from the set of video data in the second video format; (e.g. see plurality of data composition via LSI processor; [Tsubooka 0058]);   

Claim 19. Tsubooka/Hoffberg discloses - The method of claim 13 further comprising displaying the set of video data that includes the set of event data. (The same rationale and motivation apply as given to claims (1 and 20) above.)    

                 Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 8,046,313 B2 		Hoffberg; et al. 	G06F3/0482; G06K9/00369;
US 9,007,197 B2 		Breed; et al. 		G06K9/00791; G08G5/065;
US 9,177,477 B2 		Mochizuki; et al. 	G08G1/161; G08G1/166;
US 9,266,473 B1		Hoffberg ; et al,	G08G1/161; B60R1/00;
US 10,007,269 B1 		Gray; et al. 		G06K9/00805; G05D1/0077;
US 20090096600 A1 		Tsubooka; et al. 	G06F3/14; G09G3/3611;

9.2. Non-Patent documentation:

_ Evaluating Functional Safety in Automotive Image Sensors; May-2018;
_ Color gamut scalable video coding; Jan-2013;
_ Image color conversion; 2010;
        					         
                CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.